COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-16-00158-CR
 THE STATE OF TEXAS,
                                                  §                  Appeal from the
                   State,
                                                  §                394th District Court
 v.
                                                  §            of Jeff Davis County, Texas
 HARLIN PIERCE,
                                                  §                (TC# CR-15-00823)
                   Appellee.
                                                  §

                                             ORDER

       Pending before the Court is the State’s motion to expedite its appeal from an order

suppressing evidence.       The State also requests that the Court enter a scheduling order

establishing the deadlines for filing the appellate record and the briefs.            The motion is

GRANTED.

       The clerk’s record and reporter’s record are due to be filed no later than August 19, 2016

(sixty days after the suppression order was signed). See TEX.R.APP.P. 35.2(a). The State’s brief

is due to be filed no later than twenty days after the appellate record is filed. Appellee’s brief is

due to be filed no later than twenty days after the State’s brief is filed. The State’s reply brief, if

any, is due to be filed no later than ten days after Appellee’ brief is filed. Having granted this

motion to expedite the appeal, the Court will not look favorably on any motion requesting an

extension of time in which to file a brief unless extraordinary circumstances are present.

       IT IS SO ORDERED this 28th day of July, 2016.
                                               PER CURIAM
Before McClure, C.J., Rodriguez and Hughes, JJ.